 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10       BENJAMIN T. CARIDAD,                            No. 2:14-cv-1847 KJM AC P
11                        Petitioner,
12            v.                                         ORDER
13       HARRY OREOL,
14                        Respondent.
15

16           The court has reviewed petitioner’s status report filed July 1, 2019. ECF No. 157.

17   Review of the case information website operated by the Sacramento County Superior Court1

18   indicates that petitioner’s MDO recommitment hearing has been rescheduled for July 22, 2019.

19           Accordingly, IT IS HEREBY ORDERED that, on or before July 31, 2019, petitioner shall

20   file either: (a) a stipulation or motion requesting voluntary dismissal of this case, or (b) a further

21   status report.

22   DATED: July 16, 2019

23

24

25
     1
26      See https://services.saccourt.ca.gov/PublicCaseAccess/ This court may take judicial notice of
     its own records and the records of other courts. See United States v. Howard, 381 F.3d 873, 876
27   n.1 (9th Cir. 2004); United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980); see also Fed. R.
     Evid. 201 (court may take judicial notice of facts that are capable of accurate determination by
28   sources whose accuracy cannot reasonably be questioned).
